Citation Nr: 1627790	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-14 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 2005 rating decision which denied entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and B.W.


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1983 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2016, the Veteran testified at a video conference hearing before the undersigned. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In an April 7, 2005 VA rating decision, the issue of entitlement to service connection for obstructive sleep apnea was denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

2.  The April 7, 2005 VA rating decision considered the statutory or regulatory provisions extant at that time and did not contain an undebatable error of fact or law that was outcome determinative for the issue of entitlement to service connection for obstructive sleep apnea.





CONCLUSIONS OF LAW

1.  The April 7, 2005 VA rating decision, denying entitlement to service connection for obstructive sleep apnea, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  The April 7, 2005 VA rating decision for denial of entitlement to service connection for obstructive sleep apnea was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of 38 U.S.C.A. §§ 5103 and 5103A are not applicable to this claim on appeal; therefore, there is no prejudice to the Veteran in proceeding to consider the motion on the merits.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is defined as a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The United States Court of Appeals for Veterans Claims has indicated that a three-pronged test is used to determine whether there is CUE in a prior decision: (1) it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  See Fugo, 6 Vet. App. at 44.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

To reiterate, the record in an appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision in question, not additional evidence submitted or otherwise obtained after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In July 2004, the Veteran filed a claim for disability compensation, to include a claim of service connection for obstructive sleep apnea.  In an April 7, 2005 VA rating decision, that issue, in part, was denied on the merits.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  As such, the Board finds the April 7, 2005 VA rating decision which denied the issue of service connection for obstructive sleep apnea is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In an August 2011 VA Form 21-4138, the Veteran asserted there was CUE because the evidence of record showed he filed a claim for obstructive sleep apnea in July 2004 and was diagnosed with sleep apnea in February 2004.  In an October 2011 VA Form 21-4138, the Veteran reiterated his intention to assert there was CUE.  After issuance of a January 2014 statement of the case (SOC), the Veteran submitted a timely substantive appeal (VA Form 9) in February 2014.  In the September 2014 VA Form 646 and at the April 2016 Board hearing, the Veteran's representative specified the sole contention on appeal is for CUE in the April 7, 2005 VA rating decision which denied service connection for obstructive sleep apnea, hence this issue alone is listed on the title page accordingly.

Regulations in effect in 2005 provided, in part, that service connection would be awarded when the evidence established that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  This could be accomplished by affirmatively showing inception during service or through the application of statutory presumptions.  38 C.F.R. § 3.303 (2005).

According to the April 7, 2005 VA rating decision, the issue of entitlement to service connection for obstructive sleep apnea was denied on that basis that the Veteran's current obstructive sleep apnea (diagnosed and documented in a February 2004 private treatment record from Norton Audubon Hospital Sleep Disorders Center and February 2005 VA examination for respiratory (obstructive, restrictive, and interstitial) report) was neither occurred in nor was caused by service.  It was explained that while a service treatment record documented the Veteran's complaint of sleep disturbance because of a choking sensation, it was considered resolved with no apnea or snoring found and no sleep disorder was indicated or diagnosed during service or at the time of separation from service upon physical examination. 

After review of the evidence of record, the Board finds the April 7, 2005 VA rating decision was based on the correct facts.  At the time of the April 7, 2005 VA rating decision, the relevant evidence of record contained a December 2002 VA general medical examination report which was silent for any reports or symptomatology regarding sleep apnea; February 2004 private sleep study report from Norton Audubon Hospital Sleep Disorders Center; February 2004 private treatment record from Ireland Army Community Hospital for issuance of a CPAP machine; July 2004 private letter noting the order for BiPAP machine is ready; and the February 2005 VA respiratory examination report.  

At the February 2005 VA examination, the Veteran reported his sleep apnea was active in the military and knew he was never treated for it therein.  Following the respiratory examination in February 2005, the VA examiner noted review of the claims file and concluded the Veteran's current diagnosis as sleep apnea per the private report from Norton Audubon Hospital Sleep Disorders Center.  The examiner also opined that "there is no documentation of any signs or symptoms of sleep apnea during military service."

The evidence of record also contained the Veteran's service treatment records.  The Veteran reported "no" for having or ever having had a history of frequent trouble sleeping or respiratory symptoms such as shortness of breath in Reports of Medical History dated April 1983, February 1994, August 1996, and December 2002.  Moreover, after completion of physical examinations during service, the examining clinicians documented the Veteran's lungs and chest were normal with no pertinent abnormalities regarding sleep apnea on examination reports dated April 1983, March 1989, February 1994, August 1996, and December 2002.

The Veteran and his representative assert that the correct facts, specifically the existence of sleep apnea during service, were established at the time of the April 7, 2005 VA rating decision.  Moreover, the statutory or regulatory provisions existing at that time of the April 2005 VA rating decision was incorrectly applied because more weight was given to the February 2005 VA medical opinion, rather than to two positive private medical opinions from Dr. Winslow dated in 2007 and 2008.  As a result, if not for these errors, service connection would have been granted for obstructive sleep apnea.

After review of the evidentiary record, the Board finds that the April 7, 2005 VA rating decision considered the statutory or regulatory provisions extant at that time and did not contain an undebatable error of fact or law that was outcome determinative for the issue of entitlement to service connection for obstructive sleep apnea.

The RO in 2005 acknowledged the Veteran's in-service October 1998 occurrence of sleep disturbance due to a choking sensation and February 2004 private diagnosis of obstructive sleep apnea was sufficient to afford the Veteran the February 2005 VA respiratory examination.  As discussed above, review of the Veteran's service treatment records did not document a diagnosis of obstructive sleep apnea during service nor did the evidence of record at the time of the decision indicate that the post-service diagnosis of obstructive sleep apnea manifested during service.  In fact, shortly before separation from service in May 2003, the Veteran denied having or ever having had a history of frequent trouble sleeping or respiratory symptoms such as shortness of breath in the December 2002 Report of Medical History and the December 2002 examining physician documented the Veteran's lungs and chest were normal with no pertinent abnormalities regarding sleep apnea.

Moreover, the Veteran's representative's arguments are predicated on more recent evidence that was not in existence at the time of the April 7, 2005 VA rating decision, specifically the 2007 and 2008 private medical opinions.  Again, a determination that where was CUE must be based on the record and law as it existed at the time contested final decision was issued.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480, 485-86 (2010).  

The argument that CUE occurred based on the RO's failure to apply 38 C.F.R. § 3.309(a) fails as sleep apnea is not a presumptive disease listed therein.  

To the extent it is asserted that the RO improperly weighed the evidence in April 2005, the argument fails as the weighing of evidence does not constitute CUE.  

Moreover, to the extent that service personnel records and copies of service treatment records were added to the record after the April 2005 decision issued, the records are either duplicative or not relevant to the issue of whether sleep apnea was incurred in service.  Accordingly, 38 C.F.R. § 3.156(c) is not applicable.   

Accordingly, for the reasons stated above, there is no CUE in the April 7, 205 VA rating decision which denied the issue of entitlement to service connection for obstructive sleep apnea, and this appeal must be denied.


ORDER

The April 2005 VA rating decision which denied entitlement to service connection for obstructive sleep apnea did not contain CUE, and the appeal is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


